Citation Nr: 0607534	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  99-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1.	Entitlement to service connection for a hiatal hernia.  

2.	Entitlement to service connection for an esophageal 
disability, to include esophageal ulcers.  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California. The Board remanded this case in 
July 2000, August 2003, and August 2004.  It is now before 
the Board for further appellate consideration at this time.  


FINDINGS OF FACT

1.	The initial manifestations of esophageal disability with 
ulceration occurred during service. 

2.	The initial disease process that resulted in a hiatal 
hernia occurred during service.  


CONCLUSIONS OF LAW

1.	Esophageal disability, to include esophageal ulcers, was 
incurred during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2.	A hiatal hernia was incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  

The Board notes that the Court has concluded that the VCAA 
was not applicable where further assistance would not aid the 
appellant in substantiating his claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim".) In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating his current claims.

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disease diagnosed after 
service providing the evidence establishes that it was 
incurred during service. 38 C.F.R. § 3.303(d) (2005). A grant 
of service connection requires medical evidence of a current 
disability, medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for ulcer disease may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year subsequent to discharge from service. 
38 U.S.C.A. §§ 1101,1112, 1113, 1137(West 2002): 38 C.F.R. §§ 
3.307, 3.309 (2003).  

The veteran's service medical records reveal that the report 
of his May 1975 retirement examination report contains a 
notation to the effect that indicates that he had indigestion 
and heartburn with certain types of food on occasion, "self[- 
]diagnosed and no treatment sought." Following service, since 
September 1992, the veteran has been treated for multiple 
upper gastrointestinal problems, including an esophageal 
ulcer and a hiatal hernia.  It is essentially contended that 
the veteran's complaints of heartburn noted on his separation 
examination were the initial symptoms of his current hiatal 
hernia and esophageal disabilities.  

The Board notes that the veteran's complaints on his 
separation examination fulfill the initial requirement for 
service connection for his hiatal hernia and esophageal 
disabilities under Hickson, that of current disabilities.  In 
addition, the Board accepts that the notation on the 
veteran's 1975 separation examination constitutes fulfillment 
of the requirement that there be evidence of inservice 
incurrence of these disabilities.  

Pursuant to the Board's remand of August 2004, the veteran 
was afforded a VA examination by a physician who was 
requested to comment on the likely etiology of his hiatal 
hernia and esophageal disability, to include ulcers.  After 
an examination in September 2004, the diagnoses included, 
essentially, post-operative chronic esophagitis with benign 
esophageal ulcers.  The examiner opined that this was at 
least as likely as not related service.  Thus, the third 
requirement for service connection under Hickson, supra, has 
been fulfilled in regard to the veteran's claim for service 
connection for an esophageal disability, to include 
esophageal ulcers. While a differing opinion was reported 
after a subsequent examination in October 2005, the evidence 
on this point is at least in equipoise.  That being the case, 
and with resolution of all reasonable doubt in the veteran's 
favor, service connection for esophageal disability, to 
include esophageal ulceration, is warranted.  

In regard to the veteran's hiatal hernia disability, the 
Board notes that he examiner who conducted the 2005 VA 
evaluation opined that the hiatal hernia disability was part 
of the same general set symptom syndrome as the veteran's 
esophageal disability.  Since that is the case, and since the 
Board has service connected the veteran's esophageal 
disability with ulceration based on reasonable doubt, it 
follows that service connection is also warranted for the 
veteran's hiatal hernia.  




ORDER

Entitlement to service connection for an esophageal 
disability, to include esophageal ulcers, is granted.  

Entitlement to service connection for a hiatal heria is 
granted.  



____________________________________________
WARREN W. RICE, JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


